UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04723 Dreyfus Treasury & Agency Cash Management (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 1/31 Date of reporting period: 4/30/2016 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Treasury & Agency Cash Management April 30, 2016 (Unaudited) Annualized Yield on Date of Principal U.S. Treasury Bills - 2.9% Purchase (%) Amount ($) Value ($) 5/26/16 (cost $549,875,521) 0.33 550,000,000 U.S. Treasury Floating Rate Notes - 14.1% 5/2/16 0.33 250,000,000 a 249,988,007 5/2/16 0.33 150,000,000 a 149,982,233 5/2/16 0.34 200,000,000 a 199,998,473 5/2/16 0.38 175,000,000 a 174,893,753 5/2/16 0.48 1,180,000,000 a 1,178,809,801 5/2/16 0.52 700,000,000 a 700,020,399 Total U.S. Treasury Floating Rate Notes (cost $2,653,692,666) U.S. Treasury Notes - 27.7% 5/15/16 0.34 545,000,000 544,978,412 5/15/16 0.40 625,000,000 626,207,407 5/31/16 0.33 200,000,000 200,006,465 7/15/16 0.36 400,000,000 400,214,516 7/31/16 0.47 698,300,000 698,345,681 8/31/16 0.51 639,650,000 639,621,244 8/31/16 0.51 250,000,000 250,400,954 9/30/16 0.36 437,000,000 438,149,470 10/15/16 0.45 379,000,000 379,283,656 10/31/16 0.47 475,000,000 481,056,478 10/31/16 0.52 475,000,000 476,053,651 11/30/16 0.44 100,000,000 100,030,587 Total U.S. Treasury Notes (cost $5,234,348,521) Repurchase Agreements - 44.3% ABN AMRO Bank N.V. 0.31 1,300,000,000 1,300,000,000 dated 4/29/16, due 5/2/16 in the amount of $1,300,033,583 (fully collateralized by $2,422,355,455 Agency Mortgage-Backed Securities (Interest Only), due 6/20/40- 12/20/45, value $1,110,317,269 and $203,482,600 U.S. Treasuries (including strips), 0.13%-2.38%, due 1/15/18-7/15/25, value $ 216,472,340) STATEMENT OF INVESTMENTS (Unaudited) (continued) Annualized Yield Repurchase Agreements - 44.3% on Date of Principal (continued) Purchase (%) Amount ($) Value ($) Citigroup Global Markets Holdings Inc. 0.29 70,000,000 70,000,000 dated 4/29/16, due 5/2/16 in the amount of $70,001,692 (fully collateralized by $70,580,600 U.S. Treasuries (including strips), 1.25%- 1.63%, due 2/29/20-7/31/20, value $71,400,080) Credit Agricole CIB 0.29 307,000,000 307,000,000 dated 4/29/16, due 5/2/16 in the amount of $307,007,419 (fully collateralized by $290,038,805 U.S. Treasuries (including strips), 0%- 9.13%, due 4/30/16-11/15/45, value $313,047,620) Credit Suisse Securities LLC 0.30 150,000,000 150,000,000 dated 4/29/16, due 5/2/16 in the amount of $150,003,750 (fully collateralized by $232,339,548 Agency Mortgage-Backed Securities, 2%-7.50%, due 9/15/25-7/15/57, value $153,000,046) Federal Reserve Bank of New York 0.25 800,000,000 800,000,000 dated 4/29/16, due 5/2/16 in the amount of $800,016,667 (fully collateralized by $790,183,800 U.S. Treasuries (including strips), 1.13%- 1.38%, due 2/28/19-12/31/19, value $800,016,689) HSBC USA Inc. 0.27 400,000,000 400,000,000 dated 4/29/16, due 5/2/16 in the amount of $400,009,000 (fully collateralized by $408,374,700 U.S. Treasuries (including strips), 0.50%- 1.13%, due 6/15/16-2/28/21, value $408,001,575) JPMorgan Chase & Co. 0.29 230,000,000 230,000,000 dated 4/29/16, due 5/2/16 in the amount of $230,005,558 (fully collateralized by $232,739,500 U.S. Treasuries (including strips), 0%- 1.63%, due 7/21/16-11/30/20, value $234,601,858) Merrill Lynch & Co. Inc. 0.30 120,000,000 120,000,000 dated 4/29/16, due 5/2/16 in the amount of $120,003,000 (fully collateralized by $125,227,637 Agency Mortgage-Backed Securities, 4%, due 9/20/45, value $122,400,000) Annualized Yield Repurchase Agreements - 44.3% on Date of Principal (continued) Purchase (%) Amount ($) Value ($) Natixis New York Branch 0.29 4,100,000,000 4,100,000,000 dated 4/29/16, due 5/2/16 in the amount of $4,100,099,083 (fully collateralized by $4,040,175,209 U.S. Treasuries (including strips), 0%- 3.88%, due 6/15/16-2/15/46, value $4,181,909,688) Prudential Insurance 0.30 298,312,500 298,312,500 dated 4/29/16, due 5/2/16 in the amount of $298,319,958 (fully collateralized by $350,000,000 U.S. Treasuries (including strips), 0%- 2.88%, due 8/15/27-8/15/45, value $304,278,750) Societe Generale 0.29 353,000,000 353,000,000 dated 4/29/16, due 5/2/16 in the amount of $353,008,531 (fully collateralized by $300,313,732 U.S. Treasuries (including strips), 0%- 3.63%, due 7/21/16-2/15/46, value $360,219,210) TD Securities (USA) LLC 0.28 250,000,000 250,000,000 dated 4/29/16, due 5/2/16 in the amount of $250,005,833 (fully collateralized by $460,649,400 U.S. Treasuries (including strips), 0%- 0.32%, due 4/30/16-2/15/45, value $255,000,015) Total Repurchase Agreements (cost $8,378,312,500) Total Investments (cost $16,816,229,208) % Cash and Receivables (Net) % Net Assets % a Variable rate security—rate shown is the interest rate in effect at period end. Date shown represents the earlier of the next interest reset date or ultimate maturity date. STATEMENT OF INVESTMENTS Dreyfus Treasury & Agency Cash Management April 30, 2016 (Unaudited) The following is a summary of the inputs used as of April 30, 2016 in valuing the fund’s investments: Valuation Inputs Short-Term Investments ($) † Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 16,816,229,208 Level 3 - Significant Unobservable Inputs - Total † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund’s Board Members (“Board”). The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected within Level 2 of the fair value hierarchy. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by Dreyfus, subject to the seller’s agreement to repurchase and the fund’s NOTES agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus-managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Treasury & Agency Cash Management By: /s/ Bradley J.
